DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 states, “the ground layer”. This lacks antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over We et al. (US Patent 9633977) in view of Kitazaki et al. (US PG. Pub. 2018/0286816).

Regarding claim 1 – We teaches an electronic component module (fig. 2, 200 [column 10 line 46] We states, “integrated device 200”), comprising: a first module (202 [column 3 line 34] We states, “first package 202”) comprising a sealing portion (232 [column 3 line 58] We states, “dielectric layer 232”) disposed on a first surface of a first board (board 220 having component 222 thereon [column 3 line 59] We states, “first substrate 220”); a second module (204 [column 4 line 19] We states, “second package 204”) spaced apart from the first module (202); a connection board (206 [column 3 lines 37-
We fails to teach a shielding layer disposed on a surface of the sealing portion; and wherein at least a portion of the shielding layer is electrically connected to the ground layer of the first board.
 	Kitazaki teaches an electronic component module (fig. 1) having a first module (1,  [paragraph 0044] Kitazaki states, “electronic component module 1”) comprising a sealing portion (30 [paragraph 0045] Kitazaki states, “sealing portion 30”) disposed on a first surface of a first board (10 [paragraph 0045] Kitazaki states, “substrate 10”) and a shielding layer (60 [paragraph 0045] Kitazaki states, “shielding film 60”) disposed on a surface of the sealing portion (30); and wherein at least a portion of the shielding layer (lower portion of shielding layer 60) is electrically connected to a ground layer (52 [paragraph 051] Kitazaki states, “electrode 52 may be ground wiring”) of the first board (10).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic component module having a first and second modules having first and second boards connected with a connection board that extends into the first board as taught by We with the shielding 

Regarding claim 4 – We in view of Kitazaki teach the electronic component module of claim 1, wherein the first module (Kitazaki; fig. 1, 1) comprises a second ground line (11 [paragraph 0046] Kitazaki states, “conductive pattern 11 (for example, ground wiring, Vcc, etc.)… The conductive pattern 11 is configured to be connected with a GND”) exposed to a side surface (vertical side surface of first board 10) of the first board (10), and the shielding layer (60) is extended toward the side surface of the first board (10) and connected to the second ground line (claimed structure shown in figure 1).

Regarding claim 5 – We in view of Kitazaki teach the electronic component module of claim 1, wherein the ground layer (Kitazaki; fig. 1, 11 [paragraph 0046] Kitazaki states, “conductive pattern 11 (for example, ground wiring, Vcc, etc.)… The conductive pattern 11 is configured to be connected with a GND”) of the first board (10) is disposed in a region of the first board (10) opposing the sealing portion (30; claimed structure appears to equivalent to that of Applicant’s claimed structure).



Regarding claim 7 – We in view of Kitazaki teach the electronic component module of claim 1, wherein the connection board (We, fig. 2, 206) comprises a flexible printed circuit board (PCB) (The “flexible connector” has dielectric layers 262, 260 and in interconnect 264 and is structurally considered a FPCB).

Regarding claim 8 – We in view of Kitazaki and Lee teach the electronic component module of claim 7, wherein the first board (We; fig. 2, 220) comprises an insulating layer (see insulating layer stackup in figure 2) and a wiring layer (see wiring stackup in figure 2) repeatedly laminated on at least one surface of the connection board (206; claimed structure shown in figure 2).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over We et al. in view of Kitazaki et al. as applied to claim 1 above, and further in view of Wang et al. (US Patent 9818722).

Regarding claim 2 – We in view of Kitazaki teach the electronic component module of claim 1, but fail to teach wherein the first module comprises a plurality of electronic components mounted on the first board, and wherein the plurality of the electronic 
 	Wang teaches an electronic component module (fig. 26 [title] Wang states, “Package structure and method for manufacturing thereof”) having a first module (101 [column 6 line 20] Wang states, “package structures 101”) wherein the first module (101) comprises a plurality of electronic components (200 & 400 [column 7 lines 1-2] Wang states, “semiconductor device 200 adjacent to the electronic component 400”) mounted on a first board (see board 100 within first module 101), and wherein the plurality of the electronic components (200 & 400) comprise a first element (400) disposed outside of the sealing portion (300 [column 6 line 65] Wang states, “molding material 300”) and a second element (200) embedded in the sealing portion (300).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic component module having a component within the sealing resin as taught by We in view of Kitazaki with the plural electronic components and one component being within the sealing portion and one component outside the sealing portion as taught by Wang because Wang states, “the package structure has at least one electronic component external to the molding material of the package structure. When the electronic component is a sound sensor, a light sensor, or the like, the chance that the molding material hinders sound or light to be sensed by the electronic component can be reduced. In this way, the efficiency of operation of the electronic component is maintained” [column 7 lines 51-58].

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over We et al. in view of Kitazaki et al. as applied to claim 1 above, and further in view of Jeong et al. (US PG. Pub. 2019/0103653).

Regarding claim 10 – We in view of Kitazaki teach the electronic component module of claim 1, but fail to teach wherein the electronic component module further comprising an antenna disposed on a second surface of the first board or disposed inside the first board and adjacent to the second surface of the first board.
 	Jeong teaches an electronic component module (figs. 2-3, 110a) further comprising an antenna (fig. 7, 714 [paragraph 0074] Jeong states, “patch antenna 714”) disposed on a second surface of the first board or disposed inside (claimed structure shown in figure 7) the first board (710 [paragraph 0074] Jeong states, “multilayer substrate 710”) and adjacent to the second surface of the first board (claimed structure shown in figure 7).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic component module having a first board as taught by We in view of Kitazaki with an antenna disposed inside the first board as taught by Jeong because Jeong states, “These antennas may be used for fifth generation (5G) millimeter wave (mmW) communications, WLAN communications (e.g., 802.11ad and/or 802.11ay), and/or other communications.” [paragraph 0028]. An antenna allows communication across distances and allows mobility of the electronic component module.
Allowable Subject Matter
Claims 11-13 are allowed.

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-8, 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847